       Case 1:19-mc-00405-LG-RHW Document 15 Filed 08/13/19 Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION

IN RE: EX PARTE APPLICATION OF
LAURA ZUNIGA CACERES, BERTHA
ZUNIGA CACERES, AND SALVADOR                                    CASE NO. 1:19MC405-LG-RHW
ZUNIGA CACERES FOR ASSISTANCE
BEFORE A FOREIGN TRIBUNAL




  REPLY IN SUPPORT OF REQUEST TO BE HEARD RE EX PARTE APPLICATION
  OF LAURA ZUNIGA CACERES, BERTHA ZUNIGA CACERES, AND SALVADOR
    ZUNIGA CACERES FOR DISCOVERY FOR USE IN A FOREIGN TRIBUNAL
                      PURSUANT TO 28 U.S.C. § 1782



       Applicants filed an ex parte application asking this Court to tell Ms. Romero-Baca’s

mortgage lender to turn over her private financial information. The highly unusual Application is

a misuse of the narrow statutory authority for such discovery, and the Application is full of

inaccurate information and false premises. Ms. Romero-Baca found out about the ex parte

application and simply asked for a reasonable amount of time to respond to it. Incredibly,

Applicants claim the Court should not even permit her to be heard.

       Ex parte relief is the exception in American courts – and whatever purposes proceeding ex

parte might serve, those purposes cease to exist where, as here, the other side knows about the

request put before the Court. Ms. Romero-Baca knows about Applicants’ request and asks to be

heard on it. She should be allowed to be heard and given a reasonable amount of time to do so.

  I.   There is No Justification for Excluding Ms. Romero-Baca.

       Applicants seem to assume they have some sort of right to ex parte relief under Section

1782 notwithstanding the circumstances here. Unsurprisingly, that is not accurate. Nothing on

the face of the statute gives the District Court express authority to grant applications ex parte, let

alone create a presumption that such relief is appropriate The decision whether to proceed without

notice to other interested parties is simply left to the sound discretion of the Court, which means

                                                  1
       Case 1:19-mc-00405-LG-RHW Document 15 Filed 08/13/19 Page 2 of 7




the Court has at least as much right to require notice as it does to proceed ex parte. See In re Ex

Parte Application of Qualcomm Inc., 162 F. Supp. 3d 1029, 1034 (N.D. Cal. 2016). Applicants’

own authority proves the point. In In re Application of RSM Prod. Corp. v. Noble Energy, Inc.,

195 F. Supp. 3d 899, 900 (S.D. Tex. 2016), which is the only published opinion Applicants cited

on the ex parte issue (Doc. 2 at ECF 20), the petitioners moved for ex parte relief, but “[t]he court

ordered [them] to serve the petition and application to [the interested party] and ordered [the

interested party] to file a response.” See also Gushlak v. Gushlak, 486 F. App’x 215, 217 (2d Cir.

2012) (setting a briefing schedule to allow interested party to respond); Qualcomm Inc., 162 F.
Supp. 3d at 1034 (“Although these applications may be sought ex parte . . . this court exercised

its discretion to allow briefing at this stage by the targets of interest.”). It is therefore not, as

Applicants imply, that moving parties under Section 1782 are in any way entitled to ex parte relief

as a matter of course.

        Nor should it be that way. Because ex parte proceedings create “the risk of compromising

a court’s impartiality,” they should be “used sparingly.” United States v. Carroll, 891 F. Supp. 2d

1239, 1243 (D.N.M. 2012). Appropriate circumstances might include “where there is reason to

believe that a witness would be subject to physical or economic harm if his identity is released,”

“situations where classified information can be deleted pursuant to court order from an otherwise

discoverable document,” or “where an adversarial proceeding would defeat the purpose of

the ex parte communication.” Id. (internal citations and quotations omitted); see also Mission

Power Eng’g Co. v. Cont’l Cas. Co., 883 F. Supp. 488, 492 (C.D. Cal. 1995) (ex parte relief is

only appropriate if two factors are met: “First, the evidence must show that the moving party’s

cause will be irreparably prejudiced if the underlying motion is heard according to regular noticed

motion procedures. Second, it must be established that the moving party is without fault in creating

the crisis that requires ex parte relief, or that the crisis occurred as a result of excusable neglect.”).

Such circumstances are obviously not present here.

        Applicants have not and cannot introduce any evidence even to suggest that allowing Ms.

Romero-Baca (or her bank) to be heard would lead to the destruction of evidence or otherwise risk

                                                    2
       Case 1:19-mc-00405-LG-RHW Document 15 Filed 08/13/19 Page 3 of 7




the loss of the evidence. Indeed, Applicants do not even seek evidence directly from Ms. Romero-

Baca, they seek it from her bank, and because counsel for Ms. Romero-Baca has informed the

bank of the Application, the bank has an independent duty to preserve the information. See Fed.

R. Civ. P. 37(e); Zubulake v. UBS Warburg LLC, 220 F.R.D. 212, 216 (S.D.N.Y. 2003) (“The

obligation to preserve evidence arises when the party has notice that the evidence is relevant to

litigation or when a party should have known that the evidence may be relevant to future

litigation.”). Without any coherent explanation or evidence as to why it is important for Applicants

to proceed ex parte, the only inference is that Applicants want to prohibit Ms. Romero-Baca from

participating so they can obtain an unfair tactical advantage – as described below.

       Applicants cite several cases in which courts granted a Section 1782 petitioner ex parte

relief, but those cases differ from this case in multiple respects. For one thing, in none of them

was ex parte relief granted despite the real party in interest knowing about the application and

asking to be heard. (See cases cited in Doc. 14, at 2.) Now that Ms. Romero-Baca knows about

the application, the cat is out of the proverbial bag and there simply is no reason to bar her from

explaining to the Court why she believes the Application is unwarranted and should be denied,

separate and apart from whether the discovery they seek is permitted under the Federal Rules of
Civil Procedure. See 28 U.S.C. § 1782 (“To the extent that the order does not prescribe otherwise,

the testimony or statement shall be taken, and the document or other thing produced, in accordance

with the Federal Rules of Civil Procedure.”).

 II.   Applicants Are Trying to Obtain an Unfair Procedural Advantage.

       Applicants insist that, rather than allowing her to be heard on the Application, the Court

should just grant it and Ms. Romero-Baca can then object to the subpoena after it is served on her

bank. At a minimum, proceeding as Applicants insist would have the practical effect of shifting

the burden of proof to Ms. Romero-Baca, which would not be appropriate given that, as the party

invoking Section 1782, Applicants bear the burden of proving the statutory criteria. See Texas

Keystone, Inc. v. Prime Nat. Res., Inc., 694 F.3d 548, 553 (5th Cir. 2012) (requiring “an interested

party” to “make[] the requisite showing that it has met the statutory factors”). If the Court grants

                                                 3
       Case 1:19-mc-00405-LG-RHW Document 15 Filed 08/13/19 Page 4 of 7




the Applicant’s request, however, it will become Ms. Romero-Baca’s burden to establish that the

subpoena should be quashed. Wiwa v. Royal Dutch Petroleum Co., 392 F.3d 812, 818 (5th Cir.

2004) (party moving to quash bears burden of proof). Moreover, one can easily see Applicants

arguing that Ms. Romero-Baca lacks standing to object to the subpoena given that it would be

directed at the bank (rather than her). And, of course, the bank presented with the subpoena may

decide to turn over the documents without further court order. Given that Ms. Romero-Baca

already knows about the application, and the Applicants have not come forward with evidence to

justify proceeding ex parte, there is no justification for the Court considering the Application

without hearing from Ms. Romero-Baca except to try to leverage one of these unfair outcomes.

       Applicants argue that Ms. Romero-Baca will have an “extraordinary ‘two bites at the

apple’” if this Court allows her to be heard. But that is not accurate. If Ms. Romero-Baca is given

the opportunity to respond to the Application, she will be challenging whether the Applicants

satisfied the requirements of Section 1782, and whether the Court should exercise its discretion, if

the statutory requirements are met. If the Court ultimately grants Applicants’ request, Ms.

Romero-Baca will have a chance to challenge the requests themselves under the Federal Rules of

Procedure (e.g., they are overbroad, unduly burdensome, seek privileged information, etc.). Texas

Keystone, 694 F.3d at 554 (after the court grants a Section 1782 application “the Federal Rules of

Civil Procedure govern[] the underlying discovery requests”).           But the inquiries will be

substantively distinct and, as explained above, the burdens will be different. Using Applicants’

idiom, there will be one bite at two different apples, not two bites at the same.

III.   If Ms. Romero-Baca is Given an Opportunity to Participate, She Should be Given a
       Reasonable Time to Respond.
       Applicants feign emergency by falsely suggesting a murder trial against Ms. Romero-

Baca’s husband was suspended and could resume “at any moment.” (Doc. 14, at 2.) Applicants

are correct that there is an issue on appeal in Mr. Castillo’s murder case, but they are absolutely

incorrect in implying that his trial has even started – let alone that it is imminent. The pending

appeal relates to whether the defense timely submitted an expert report that it wants to use at the

                                                 4
      Case 1:19-mc-00405-LG-RHW Document 15 Filed 08/13/19 Page 5 of 7




preliminary hearing (i.e., not the trial). The prosecution introduced an expert report just days

before the hearing to determine whether there was sufficient evidence to maintain the murder

charge against Mr. Castillo. The defense sought to introduce a rebuttal report on the day of the

hearing, which the prosecution challenged as untimely. When the trial judge allowed the defense’s

report, the prosecution appealed, and that appeal is the focus of Applicant’s alleged emergency.

       On August 9, 2019, the appellate court in Honduras ruled on the appeal and issued a

decision in favor of the prosecution. The defense therefore has an opportunity to appeal to the

Honduran Supreme Court, which, we are informed, it intends to do. Only after that appellate

process is resolved will the preliminary proceedings resume, and it is only after the preliminary

proceedings resume that the case will start moving toward a trial. It is not entirely clear how long

it will take for the trial to be scheduled if the charges are sustained after the preliminary

proceedings are done, but it is absolutely clear that any such trial will not begin “at any moment.”

Whether Applicant’s request is decided in two weeks or two months, it will cause no prejudice if

Ms. Romero-Baca’s mortgage file is not immediately available. Ms. Romero-Baca should

therefore be given no less than the requested two weeks to respond to the Application.

IV.    Conclusion

       Ms. Romero-Baca should be given a reasonable opportunity to respond the Application. If

she is successful, the requested discovery will be unnecessary. If she’s not, Applicants will suffer

no harm. There is no reason to contravene the strong public policy permitting interested parties to

participate in adversarial proceedings – particularly when that interested party knows about the

proceedings and has already appeared in them. Ms. Romero-Baca’s request should be granted.


RESPECTFULLY SUBMITTED, this the 13th day of August, 2019.

                                              Attorneys for Interested Party, Tanya Romero-Baca

                                              WEBB SANDERS & WILLIAMS, P.L.L.C.
                                              363 NORTH BROADWAY
                                              POST OFFICE BOX 496
                                              TUPELO, MISSISSIPPI 38802

                                                 5
Case 1:19-mc-00405-LG-RHW Document 15 Filed 08/13/19 Page 6 of 7



                             TELEPHONE: (662) 844-2137
                             B. WAYNE WILLIAMS, MSB #9769
                             wwilliams@webbsanders.com
                             NORMA CARR RUFF, MSB #5721
                             nruff@webbsanders.com

                       BY:   /s/ Norma Carr Ruff
                             NORMA CARR RUFF

                             LEWIS ROCA ROTHGERBER CHRISTIE LLP
                             201 East Washington Street, Suite 1200
                             Phoenix, AZ 85004-2595
                             Telephone: 602-262-5337
                             Randy Papetti (AZ State Bar No. 014586)
                             rpapetti@lrrc.com
                             Jared Sutton (AZ State Bar No. 028887)
                             jsutton@lrrc.com
                             Jennifer Lee-Cota (AZ State Bar No. 033190)
                             jlee-cota@lrrc.com




                               6
      Case 1:19-mc-00405-LG-RHW Document 15 Filed 08/13/19 Page 7 of 7



                                CERTIFICATE OF SERVICE

        I, Norma Carr Ruff, one of the attorneys for Tanya Romero-Baca, do hereby certify that I
have this date filed the above and foregoing Reply In Support Of Request To Be Heard Re Ex
Parte Application Of Laura Zuniga Caceres, Bertha Zuniga Caceres, And Salvador Zuniga
Caceres For Discovery For Use In A Foreign Tribunal Pursuant To 28 U.S.C. § 1782 using the
Court’s electronic filing system which in turn served a true and correct copy of the same to counsel
of record as follows:
Amelia S. McGowan, Esq.
Mississippi Center for Justice
P.O. Box 1023
Jackson, MS 39215
amcgowan@mscenterforjustice.org

Leo P. Cunningham, Esq.
Ralitza S. Dineva, Esq.
Sean P. Killeen, Esq.
WILSON SONSINI GOODRICH & ROSATI
Professional Corporation
650 Page Mill Road
Palo Alto, California 94304-1050
lcunningham@wsgr.com
rdineva@wsgr.com
skilleen@wsgr.com

Roxanna Altholz, Esq.
INTERNATIONAL HUMAN RIGHTS LAW
CLINIC, UNIVERSITY OF CALIFORNIA
BERKELEY
489 Simon Hall,
Berkeley, California 94720
raltholz@law.berkeley.edu

       This the 13th day of August 2019.


                                                     /s/ Norma Carr Ruff
                                                     NORMA CARR RUFF




                                                 7
